DETAILED ACTION
This is the Office action based on the 15573302 application filed November 10, 2017, and in response to applicant’s argument/remark filed on January 14, 2022.  Claims 51-53 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-50 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 51-53 rejected under 35 U.S.C. 103 as obvious over Visintin in view of Park et al. (U.S. PGPub. No. 20110130000), hereinafter “Park”:--Claims 51, 53: Visintin teaches a method of removing copper-containing residues ([0001]), such after plasma etching to form a copper interconnect line ([0044, 0056, 0097-0098]), from a microelectronic device on a semiconductor substrate ([0002, 0045]), comprisingcontacting the substrate with a composition consisting of at least one organic solvent and at least one metal-chelating agent ([0019, 0033, 0084, 0105-0107]), wherein the organic solvent may be butanol ([0066]) and the metal-chelating agent may be 1,1,1,5,5,5-hexafluoro-2,4-pentanedione present at least 0.01 wt.% ([0068]), such as 0.5-30 wt.% ([0085, 0090]), and wherein the substrate comprises a silicate glass ([0044, 0047]).           It is noted that the copper-containing residues reads on the film made of metal copper recited in claim 1, that the 1,1,1,5,5,5-hexafluoro-2,4-pentanedione is another 
         Visintin further teaches that the organic solvent may be isopropanol ([0066]).  It is noted that isopropanol is another name for isopropyl alcohol.--Claims 52: Visintin further teaches that the composition removes the residues at 20-90°C ([0116]). 
Claims 51-53 rejected under 35 U.S.C. 103 as obvious over Chen et al. (U.S. PGPub. No. 20140191019), hereinafter “Chen”, in view of Ueda et al. (U.S. PGPub. No. 20140020941), hereinafter “Ueda”:--Claim 51: Chen teaches a method of etching, comprisingplacing a printed wire board comprising copper wires ([0071]) in a container having a first composition, which is an aqueous composition ([0073]),  consists essentially of a complexing agent, an oxidizing agent and an organic solvent ([0073, 0081]) then diluted with water ([0087]), wherein the oxidizing agent may be hydrogen peroxide present at a concentration  of 0.1-90 vol.%([0075]), the complexing agent may be 1,1,1,5,5,5-hexafluoro-2,4-pentanedione present at a concentration of 1-50 wt.% ([0077]), and the organic solvent may be isopropanol ([0079]).  
        It is noted that 1,1,1,5,5,5-hexafluoro-2,4-pentanedione is another name for hexafluoroacetylacetone, and isopropanol is another name for isopropyl alcohol, and that the ranges of the components above overlap the ranges of 
Claims 51-53 rejected under 35 U.S.C. 103 as obvious over Shen et al. (U.S. PGPub. No. 20160104630), hereinafter “Shen”, in view of Chen et al. (U.S. PGPub. No. 20160130500), hereinafter “Chen’500”:
--Claims 51, 53: Shen teaches a method of etching a barrier metal layer in a semiconductor device, wherein the barrier metal may be Co ([0006, 0019]), the method comprising etching the barrier metal layer by using either “an acidic, buffer, or chelator bath or a bath comprising at least one of acetyl acetone, hexafluoroacetylacetone or hydrogen peroxide” (Claim 13, [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a bath comprising at least a hexafluoroacetylacetone and hydrogen peroxide for etching the barrier metal in the invention of Shen.      In an embodiment, Shen further teaches that the bath may further comprise an organic solvent, such as methanol, ethanol, propanol, etc. ([0020]).  Shen is silent about the concentration of the hexafluoroacetylacetone and the hydrogen peroxide in the bath.      Chen’500, also directed to a composition for etching a barrier layer, teaches that the composition may comprise about 10-40 wt% of an oxidizing agent and about 0.01-1 wt.% of chelating agent ([0037]), wherein the oxidizing agent is preferably hydrogen peroxide, and the chelating agent may be 1,1,1,5,5,5-hexafluoro-2,4-pentanedione ([0029]).  It is noted that 1,1,1,5,5,5-hexafluoro-2,4-pentanedione is another name for hexafluoroacetylacetone.      Therefore, it would have been obvious to one of ordinary skill in the art at the 
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Visintin and Chen do not teach selective etching, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713